DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2019/0166703.
Regarding claim 1, Kim discloses an electronic device (Fig 1), comprising: at least one hinge assembly (as depicted Fig 5) comprising a main body (330 and/or including 360) and two shafts (341, 342), wherein one end (341c, 342a) of each of the shafts is pivotally connected to the main body (Fig 7), another end of each of the shafts comprises an embedded portion (341a, 342c), and the embedded portion comprises a roughened structure thereon (341b, 342b); and two bodies (320, 370) corresponding to the two shafts respectively (see Fig 7), wherein each of the bodies comprises at least one depression (depression/slot within 320 and 370 as depicted Fig 5), and the embedded portion of each of the shafts is embedded in the at least one depression of the corresponding body and contacts an inner wall (inner wall of 320/370) of the at least one depression through the roughened structure (see Fig 9a, <907>).
Regarding claim 2, Kim discloses the electronic device according to claim 1, wherein each of the bodies comprises a housing (110/120), and the at least one depression is formed in the housing (Fig 16).
Regarding claim 3, Kim discloses the electronic device according to claim 2, wherein the housing comprises at least one protrusion (middle part of 110 protruding where hinge locates Fig 16), and the at least one depression is formed in the at least one protrusion (depression formed between middle protrusion and end protrusion of 110 Fig 4).
Regarding claim 4, Kim discloses the electronic device according to claim 3, wherein each of the bodies further comprises a cover (150), wherein the cover is assembled to the housing (Fig 15), and opposite ends of the hinge assembly are respectively adjacent and connected to the protrusion and the cover (Fig 15, 16).
Regarding claim 5, Kim discloses the electronic device according to claim 1, wherein the at least one depression is a non- circular hole, and the embedded portion comprises a non-circular contour corresponding to the non-circular hole (Figs 8, 9a).
Regarding claim 6, Kim discloses the electronic device according to claim 1, wherein the two shafts are respectively pivotally connected to the main body along two rotating axes parallel to each other (Fig 5), and the embedded portion is embedded in the at least one depression of the corresponding body along a direction parallel to each of the rotating axes (Fig 7).
Regarding claim 7, Kim discloses the electronic device according to claim 1, wherein the two shafts are respectively pivotally connected to the main body along two rotating axes parallel to each other (Fig 5), the embedded portion comprises an outer surface (outer surface of 341, 342) extending around the corresponding rotating axis (Fig 8), and the roughened structure is formed on at least part of the outer surface (Fig 9a).
Regarding claim 8, Kim discloses the electronic device according to claim 1, wherein the at least one hinge assembly further comprises a linkage structure (351), and the linkage structure is connected between the two shafts (Fig 5).
Regarding claim 9, Kim discloses the electronic device according to claim 8, wherein the linkage structure is a gear set (Fig 5).
Regarding claim 13, Kim discloses the electronic device according to claim 1, wherein the roughened structure is a texture structure (as depicted Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2019/0166703 in view of Bohn 9,535,465.
Regarding claim 10, Kim discloses the electronic device according to claim 1, except for further comprising a transmission wire and a wire sorting structure, wherein the transmission wire is connected between the two bodies, a section of the transmission wire passes through the wire sorting structure, and the wire sorting structure is disposed in the main body of the at least one hinge assembly. 
Bohn however teaches a transmission wire (112) and a wire sorting structure (110), wherein the transmission wire is connected between two bodies (114 and 116), a section of the transmission wire passes through the wire sorting structure (as depicted Fig 1), and the wire sorting structure is disposed in a main body (126) of at least one hinge assembly (100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim to include a transmission wire and wire sorting structure as taught by Bohn, in order to reduce complexities such as bundling of the wires when cables are routed to make electrical interconnections from components in one side of a device to components in the other side of the device, thereby improving aesthetics and cable management of the device during open close procedures. 
Regarding claim 11, Kim in view of Bohn discloses the electronic device according to claim 10, Bohn teaches wherein the wire sorting structure is an elastic body (see spring attachment Fig 1).
Regarding claim 12, Kim in view of Bohn discloses the electronic device according to claim 10, Bohn teaches wherein the wire sorting structure comprises two assembly parts (104, 114) assembled with each other (Fig 1), and the section of the transmission wire is sandwiched between the two assembly parts (as depicted Fig 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                               July 14, 2022